Citation Nr: 1207720	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-12 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and D.B., his spouse


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In support of his claims, the Veteran and his wife testified at a hearing in October 2005 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).

In November 2005, the Board determined the Veteran had submitted new and material evidence and therefore reopened his previously denied, unappealed, claims for service connection for bilateral forearm, shoulder, and wrist disabilities.  However, the Board then proceeded to deny, as matter of law, the claim for service connection for the forearm disability (the fusion of the radius and ulna), concluding it was the result of a congenital defect, so not a disease or an injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  But before readjudicating the remaining claims concerning the bilateralshoulder, elbow and wrist disabilities on their underlying merits (on a de novo basis), the Board remanded them to the RO via the Appeals Management Center (AMC) for further development.

The Board subsequently issued a decision in June 2006 denying these remaining claims, and in response the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2007 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded these claims for further development and readjudication in compliance with the specified directives.  As a result, the Board in turn remanded these claims in November 2007 to fulfill obligations under the Veterans Claims Assistance Act (VCAA) and to obtain another VA medical nexus opinion. 

In December 2008, the Board issued another decision continuing to deny these claims, and the Veteran again appealed to the Court.  In a February 2010 Order, granting a Joint Motion, the Court again vacated the Board's decision and again remanded the claims for still further development and readjudication in compliance with the specified directives.  As a result, in December 2010, the Board in turn again remanded these claims to the RO via the AMC to obtain another VA medical nexus opinion.

Still another remand is required, however, before readjudicating these claims.  Since, however, the Veteran is now represented by an attorney, this remand will be directly to the RO, rather than via the AMC.


REMAND

As the Board pointed out in its most recent December 2010 remand, when previously remanding these claims in November 2007, the Board, in response to the Court's September 2007 Order, indicated the Veteran should have a VA examination by an orthopedist, who in turn must indicate whether there is "clear and unmistakable" evidence the Veteran's claimed disabilities existed prior to his military service; and if so, whether there also is "clear and unmistakable" evidence they were not aggravated during his military service beyond their natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003).

The Board also indicated that, as the Veteran's disabilities were not noted during his military induction examination, the presumption of soundness will attach at service entrance unless there is "clear and unmistakable" evidence the disabilities preexisted service and were not aggravated by service beyond their natural progression.  See id.  See also 38 C.F.R. § 3.304(b)(1) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


And so, the Board remanded the claims so the Veteran could receive a VA examination where the examiner forms his or her opinions based upon this required "clear and unmistakable evidence" standard.  As the Board explained, clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In remanding these claims, the Board instructed the RO/AMC to schedule the Veteran for an examination by a different orthopedist - that is, one who had not commented on this case, and that the claims folder, including a complete copy of the remand and the Joint Motion, must be made available to the designated examiner for a review of the Veteran's pertinent medical and other history.  It instructed that the evaluating orthopedist should review all pertinent medical and lay evidence, including the reports of the September 2002 fee-basis examination by Dr. B. T. and the December 2005 VA examination by Dr. V. M.  It also instructed that the evaluating orthopedist must indicate whether there is "clear and unmistakable" evidence the claimed disabilities (involving the wrists, elbows, and shoulders) existed prior to the Veteran's period of active military service from June 1978 to October 1983; and if they clearly and unmistakably did, then the evaluating orthopedist must then also indicate whether there is "clear and unmistakable" evidence these disabilities were not aggravated during the Veteran's military service beyond their natural progression. 

The Board also reiterated that "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not."'  It also indicated the examiner should discuss the rationale of the opinion, whether favorable or unfavorable; and if the examiner cannot provide the requested opinion without resorting to speculation, then he or she should expressly indicate this.

In response to that remand, the RO/AMC obtained additional medical comment in July 2008.  The opinion indicated that, by the Board's definition, there was "clear and unmistakable" evidence that the Veteran's claimed disabilities are congenital in nature and existed prior to June 13, 2005.  It indicated that, after reviewing the extensive information in his claims file, it was clear there was no "clear and unmistakable" evidence his present complaints were related to service beyond their natural progression.  That next month, at the RO's request for "the complete medical rationale for the medical opinions provided," the examiner provided an addendum indicating nothing in the claims file supported a conclusion other than that there was no "clear and unmistakable" evidence the Veteran's present complaints were related to service beyond their natural progression. 

Thereafter, in December 2008, the Board issued another decision continuing to deny these claims, and the Veteran again appealed to the Court.  The Court issued another Order in February 2010 granting a Joint Motion.  The February 2010 
Court-granted Joint Motion indicated that the examiner's opinion and its addendum failed to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive).  See, too, however, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be substantial, not exact, compliance).  The Joint Motion indicated the examiner's opinion and addendum had failed to provide the requested rationale for its decision.  Discussion of the underlying rationale is where most of the probative value of a medical opinion is derived, not from mere review of the claims file, although that, too, may be significant if evidence in the file - if considered - may have affected the underlying basis or outcome of the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder instead is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.


So to obtain medical opinions concerning these determinative issues and, in the process, comply with the Court's order granting the joint motion to vacate the Board's prior decision on these grounds, the Board remanded the claims in December 2010 and resultantly obtained these requested medical opinions in May 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4), and indicating VA must obtain these etiological opinions when necessary to decide claims.

This VA physician who commented in May 2011, in response to these prior remand directives, indicated "there is not clear and unmistakable evidence that the elbow fusion disability existed prior to the Veteran's period of active service from 6/78 to 10/83."  This commenting VA physician also indicated, as concerning the wrist and shoulder strains, "there is no evidence that [these disabilities] existed prior to the Veteran's period of active service from 6/78 to 10/83."  So in all accounts, this VA examiner indicated there was not the required "clear and unmistakable evidence" of pre-existing disabilities.  It therefore follows that the presumption of soundness when entering service has not been rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In Quirin v. Shinseki, 22 Vet. App. 390, 394-96 (2009), the Court held that this presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  Thus, service connection may be established for a congenital disease by finding that it was incurred in service (i.e., first manifested in service), so not just based on aggravation of a pre-existing disease.  This is the essential basis of the legal argument the Veteran's attorney recently made in his December 2011 statement, citing both the holdings in Quirin and the precedent opinion of VA's General Counsel, 82-90.  The attorney also argued that the bilateral shoulder and wrist disorders are secondary to the bilateral elbow disorder, meaning caused or aggravated by it.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Because, however, the May 2011 VA compensation examiner determined there was not the required clear and unmistakable evidence of pre-existing bilateral elbow, shoulder and wrist disorders, he did not additionally comment on whether the bilateral elbow disorder was instead directly incurred in service and whether the bilateral shoulder and wrist disorders are secondary - meaning proximately due to, the result of, or aggravated by this bilateral elbow disorder.  This examiner also did not provide any discussion of his underlying medical rationale; rather, his opinion was entirely conclusory - despite, for example, the Veteran indicating during the course of that examination that he had never participated in athletic activities prior to entering service because of his elbow fusion and the examiner's review of service treatment records (STRs) noting a history of congenital fusion of bones at the wrists and elbows.

Once VA undertakes the effort to provide an examination in response to claims for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (also holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion").

The Veteran's STRs show treatment for a painful right elbow on multiple occasions, beginning in November 1979.  An X-ray taken of his right elbow in November 1979 showed an old fracture.  He was placed on physical profile for his right elbow pain in October and November 1979.  He then re-injured his right elbow while playing football in September 1982.  Another X-ray taken of his right elbow at that time showed a normal right elbow.  However, later that same month, he continued to complain of a painful right elbow.  Yet another X-ray taken showed a bone fragment in the anterior superior portion of the elbow joint.  He also was noted to have a history of congenital fusion of the bones at the wrist and elbow.  During his military separation examination in September 1983, these findings were noted in the examination report, and he indicated a history of a painful or trick shoulder or elbow.  His military service, as mentioned, ended in October 1983.

Post-service he has been found to have disability involving both elbows, which, as mentioned, was most recently diagnosed as elbow fusion by the May 2011 VA examiner.  The Veteran also had in the past been found to have tenosynovitis.  So there is evidence of relevant complaints and injury in service - at least as concerning his right elbow in particular - and evidence of current bilateral (i.e., right and left) elbow disability, although it remains unclear to what extent the complaints and/or injury in service may have led to or precipitated the current bilateral elbow disability.  So additional medical comment is needed on this determinative issue of causation before deciding this claim.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (e.g., pain, etc.), but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

It also remains unclear to what extent this current bilateral elbow disability has caused or aggravated the bilateral shoulder and wrist disability.  So medical comment is needed concerning this, as well, because supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  If still available, return the claims file to the May 2011 VA compensation examiner for supplemental comment.  In particular, since he has determined the Veteran did not clearly and unmistakably have pre-existing bilateral elbow, shoulder and wrist disabilities to satisfy the first prong necessary to rebut the presumption of soundness when entering service, medical opinion is needed concerning the alternative likelihood (very likely, as likely as not, or unlikely) the current bilateral elbow disorder incepted in service, i.e., first manifested in service, or that it is otherwise related to or the result of the Veteran's service from June 1978 to October 1983.

And if determined the current bilateral elbow disorder incepted in service or is related to the Veteran's service, i.e., service connected, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this bilateral elbow disorder in turn either caused or aggravated the Veteran's bilateral shoulder and wrist disorders.

So, to reiterate, medical comment is needed concerning the likelihood the current bilateral elbow disorder was directly (or, if applicable, presumptively) incurred in service and regarding whether the bilateral shoulder and wrist disorders are secondary to the bilateral elbow disorder.


It is most essential the examiner discuss the underlying rationale of the opinions and conclusions expressed, if necessary citing to specific evidence in the file.  So review of the file, including a complete copy of this remand, is imperative.

In making these necessary determinations, the examiner must keep in mind the different standards of proof.  When the Board previously requested his opinion in May 2011 concerning whether there were pre-existing disabilities, this opinion had to be expressed in terms of whether there was "clear and unmistakable evidence" of pre-existing disability, which is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But, as mentioned, the May 2011 opinion determined there was not this required clear and unmistakable evidence of pre-existing disabilities.  So when now commenting on whether the bilateral elbow disability instead was directly or presumptively incurred in service, and whether the bilateral shoulder and wrist disabilities are secondary to the bilateral elbow disability, the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide these requested opinions without resorting to mere speculation, he must expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether opinions are not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorders remain unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he cannot comment on this determinative issue of etiology will not suffice.

If, for whatever reason, this examiner is unavailable to provide this further (supplemental) comment, then have someone else equally qualified make these necessary determinations.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims.  See 38 C.F.R. § 3.655


2.  Then readjudicate these claims in light of the additional evidence since the November 2011 supplemental statement of the case (SSOC), including in light of the attorney's December 2011 statement and any additional statements he submits.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.
 
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


